
	
		I
		112th CONGRESS
		2d Session
		H. R. 3799
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Latham (for
			 himself, Mr. Cole,
			 Mr. Chabot,
			 Ms. Jenkins,
			 Mr. Bonner, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the disbursement of funds for salaries and
		  expenses of the offices of Members and committees of Congress and to hold the
		  salaries of Members of Congress in escrow if Congress does not adopt a
		  concurrent resolution on the budget on or before May 15 of each year, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Do Your
			 Job Act.
		2.Prohibiting
			 disbursement of funds for salaries and expenses of Member and committee offices
			 if congress fails to adopt budget resolution
			(a)Salaries and
			 expenses of offices
				(1)ProhibitionIf
			 on or before May 15 of any year Congress does not adopt a concurrent resolution
			 on the budget for the fiscal year that begins on October 1 of that year, no
			 funds may be disbursed for the salaries and expenses (including travel
			 expenses) of any of the offices described in subsection (b) until Congress
			 adopts a concurrent resolution on the budget for that fiscal year.
				(2)Treatment of
			 member salariesParagraph (1) does not apply to funds disbursed
			 for the salary of any Member of Congress, which shall be subject to escrow in
			 accordance with section 3.
				(b)Offices
			 describedThe offices described in this subsection are as
			 follows:
				(1)The office of any
			 Member of Congress.
				(2)The office of any
			 standing, select, or joint committee of Congress.
				(3)An office of the
			 House of Representatives for which the appropriation for salaries and expenses
			 of the office for the year involved is provided under the heading House
			 Leadership Offices in the act making appropriations for the Legislative
			 Branch for the fiscal year involved (in addition to any office of a Member of
			 Congress referred to in paragraph (1)).
				(4)The offices of the President pro Tempore,
			 Majority and Minority Leaders, Majority and Minority Whips, Conferences of the
			 Majority and of the Minority, and Majority and Minority Policy Committees of
			 the Senate (in addition to any office of a Member of Congress referred to in
			 paragraph (1)).
				3.Holding salaries of
			 members of congress in escrow if congress fails to adopt budget
			 resolution
			(a)EscrowIf on or before May 15 of any year Congress
			 does not adopt a concurrent resolution on the budget for the fiscal year that
			 begins on October 1 of that year, the Secretary of the Treasury shall deposit
			 all payments otherwise required to be made for the compensation of Members of
			 Congress in an escrow account, and shall release such payments to the Members
			 only upon the adoption by Congress of a concurrent resolution on the budget for
			 that fiscal year.
			(b)Withholding and
			 remittance of amounts from payments held in escrowThe Secretary
			 of the Treasury shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under subsection (a) that
			 would apply to the payment if the payment were not subject to subsection
			 (a).
			(c)Coordination
			 with House and SenateThe Secretary of the Treasury shall enter
			 into such agreements with the Chief Administrative Officer of the House of
			 Representatives and the Secretary of the Senate as may be necessary to carry
			 out this section.
			4.Member of
			 Congress DefinedIn this Act,
			 the term Member of Congress means an individual serving in a
			 position under subparagraph (A), (B), or (C) of section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31).
		5.Effective
			 dateThis Act shall apply with
			 respect to fiscal year 2013 and each succeeding fiscal year.
		
